UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROW DEBRAN BARI x — \LS | uy

EKOW DEBRAH BARTELS,
Plaintiff,
ORDER OF DISMISSAL

V.
19 CV 5951 (VB)

STEW LEONARD’S YONKERS LLC,
Defendant.

The Court has been advised that the parties have settled this case. Accordingly, it is
hereby ORDERED that this action is dismissed without costs, and without prejudice to the right
to restore the action to the Court’s calendar, provided the application to restore the action is
made by no later than January 6, 2020. To be clear, any application to restore the action must be
filed by January 6, 2020, and any application to restore the action filed thereafter may be denied
solely on the basis that it is untimely.

All scheduled conferences or other scheduled court appearances, including the
conference scheduled for May 4, 2020, are cancelled. Any pending motions are moot.

The Clerk is instructed to close this case.

Dated: December 5, 2019
White Plains, NY

SO ORDERED:

Vw

Vincent L. Briccetti
United States District Judge

 
